                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       OCALA DIVISION

DANA HARSHMAN,

        Plaintiff,

v.                                                               Case No: 5:21-cv-245-TJC-PRL

CVS PHARMACY,

        Defendant.


                                              ORDER

        Plaintiff, Dana Harshman, who is proceeding pro se, filed a cursory complaint against

Defendant, CVS Pharmacy, purportedly asserting claims for age discrimination, disability

discrimination, and retaliation related to his efforts to obtain employment. (Doc. 1). Plaintiff

has filed a motion to proceed in forma pauperis. (Doc. 2). For the following reasons, the motion

is taken under advisement and Plaintiff will be allowed to file an amended complaint and financial

affidavit.

        An individual may be allowed to proceed in forma pauperis if he declares in an affidavit

that he “is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a)(1). Here, Plaintiff

has failed to provide the Court with a full picture of his financial circumstances. For example,

while noting that he received disability or worker’s compensation payments over the past 12

months he failed to offer any further details. Nor did Plaintiff state the amount of money that he

has in cash or in a checking or savings account. The Court will provide Plaintiff with an

opportunity to file an amended financial affidavit.

        In addition, the Court is obligated to review the complaint to determine whether it is

frivolous, malicious, “fails to state a claim upon which relief may be granted[,]” or “seeks
monetary relief against a defendant who is immune from such relief.” Id. § 1915(e)(2). If the

complaint is deficient, the Court is required to dismiss the suit sua sponte. Id.

       Here, Plaintiff’s complaint fails to meet any of the pleading requirements set forth in the

Federal Rules of Civil Procedure. Plaintiff’s complaint does not contain a short plain statement of

the claim, as required by Rule 8, nor does it delineate the alleged causes of action into counts or

another organized manner as required by Rule 9. Most importantly, Plaintiff has failed to allege

facts to support his contention that CVS Pharmacy acted in violation of law. At the most basic

level, while Plaintiff alleges CVS discriminated against him based on age and disability, he fails

to allege either his age or the nature of his disability. Although Plaintiff is proceeding pro se, he is

“still required to conform to procedural rules, and the court is not required to rewrite a deficient

pleading.” Washington v. Dept. of Children and Families, 256 F. App’x 326, 327 (11th Cir. 2007).

       Although doubtful Plaintiff will be able to allege viable claims, out of an abundance of

caution, the Court will provide Plaintiff with an opportunity to file an amended complaint to clarify

the bases for his claims. Plaintiff must provide the Court with sufficient information and in a

coherent manner so that it can perform the review required under § 1915. The amended complaint

must clearly state the legal theory or theories upon which Plaintiff seeks relief and explain how

CVS Pharmacy is responsible. In addition, Plaintiff should clearly state what relief he seeks. In his

separate motion to strike (Doc. 3), Plaintiff asks the Court to strike “pharmaceutical education

continuing education,” and “CVS Assessment test on job application and Advent Administrator

Assessment Test.” To the extent Plaintiff is seeking that relief, it should be clearly plead in his

amended complaint, and not in a separate motion to strike. Plaintiff should carefully consider

whether he can allege claims in good faith because continuing to pursue frivolous claims could

lead to the imposition of sanctions.



                                                  -2-
        Accordingly, Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is TAKEN UNDER

ADVISEMENT, and Plaintiff shall have until May 28, 2021 to file an amended complaint and a

complete financial affidavit. The amended complaint must comply with all of the pleading

requirements contained in Rules 8, 9, 10, and 11 of the Federal Rules of Civil Procedure as well

as those contained in Local Rules 1.08 and 1.09, United States District Court, Middle District of

Florida. Plaintiff’s motion to strike (Doc. 3) is DENIED. Failure to comply with this Order may

result in a recommendation that this action be dismissed for failure to prosecute pursuant to Local

Rule 3.10.

        Further, Plaintiff is cautioned that despite proceeding pro se, he is required to comply with

this Court’s Local Rules, the Federal Rules of Civil Procedure, and the Federal Rules of Evidence.

Plaintiff    may   obtain   a   copy    of    the    Local     Rules     from   the   Court’s   website

(http://www.flmd.uscourts.gov) or by visiting the Office of the Clerk of Court. Also, resources and

information related to proceeding in court without a lawyer, including a handbook entitled Guide

for   Proceeding     Without    a   Lawyer,     can       be   located    on    the   Court’s   website

(http://www.flmd.uscourts.gov/pro_se/default.htm). Plaintiff should also consult the Middle

District of Florida’s Discovery Handbook for a general discussion of this District’s discovery

practices (see http://www.flmd.uscourts.gov/civil-discovery-handbook).

        DONE and ORDERED in Ocala, Florida on May 12, 2021.




Copies furnished to:
Counsel of Record
Unrepresented Parties


                                                    -3-
